Matter of Javon Lawrence M. (Priscilla P.) (2015 NY Slip Op 02562)





Matter of Javon Lawrence M. (Priscilla P.)


2015 NY Slip Op 02562


Decided on March 26, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 26, 2015

Gonzalez, P.J., Acosta, Moskowitz, Richter, Feinman, JJ.


14630

[*1] In re Javon Lawrence M., etc., A Dependent Child Under the Age of Eighteen Years, etc.,
andPriscilla P., Respondent-Appellant, SCO Family of Services, Petitioner-Respondent.


Daniel R. Katz, New York, for appellant.
Ralph R. Carrieri, Mineola, for respondent.

Order, Family Court, Bronx County (Monica Drinane, J.), entered on or about February 22, 2013, which, after a fact-finding determination that respondent mother had permanently neglected the subject child, terminated the mother's parental rights and transferred custody and guardianship of the child to petitioner agency and the Commissioner of Social Services for the purpose of adoption, unanimously affirmed, without costs.
The finding of permanent neglect is supported by clear and convincing evidence that, despite the agency's diligent efforts, the mother failed for the relevant time period to visit the child regularly, complete the required service plan, and address the problems that led to the child's placement, such as domestic violence by the child's father (see Social Services Law § 384-b[7]; see also Matter of Brian T. [Jeannette F.], 121 AD3d 500, 500-501 [1st Dept 2014]).
A preponderance of the evidence supports the finding that termination of the mother's parental rights is in the child's best interests (see Matter of Star Leslie W., 63 NY2d 136, 147-148 [1984]). The agency caseworker testified that the foster mother wanted to adopt the child and that the child was happy in the foster home, where he has lived virtually his entire life. Further, the evidence showed that the mother visited the child only four times since November 2011, still had contact with the child's father, who engaged in domestic violence against her, and was unwilling to acknowledge the problems that led to the child's removal (see Matter of Emily Jane Star R. [Evelyn R.], 117 AD3d 646, 647-648 [2014]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 26, 2015
CLERK